DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 1 in the reply filed on September, 22, 2021 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 16, the phrase "for example" (expressed as “e.g.”), renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claims 24-26 are indefinite because they refer to the method of claim 1. For the purposes of search and examination this claimed are considered to recite limitations of the composition of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-18 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collard et al. (US 8,791,085).
Collard et al. disclose (see column 2) antisense oligonucleotides which bind to sense and/or antisense Antiviral gene polynucleotides. 
At column 18 Collard et al. disclose the oligonucleotides comprise nucleic acid sequences set forth as SEQ ID NOS: 10 to 30, which can comprise one or more 
The sequences disclosed by Collard et al. include SEQ ID NO: 18, which is 27 nucleotides in length and complementary to nucleotides 9809-9835 of instant SEQ ID NO: 1. This sequence does not comprise four or more consecutive guanosine nucleotides. 
Collard et al. further disclose at columns 29-30 that the oligonucleotides of the invention can be chimeric oligonucleotides. Chimeric oligonucleotides are oligonucleotides which contain two or more chemically distinct regions, each made up of at least one nucleotide. These oligonucleotides typically contain at least one region of modified nucleotides that confers one or more beneficial properties (such as, for example, increased nuclease resistance, increased uptake into cells, increased binding affinity for the target) and a region that is a substrate for enzymes capable of cleaving RNA:DNA or RNA:RNA hybrids. In one embodiment, a chimeric oligonucleotide comprises at least one region modified to increase target binding affinity, and a region that acts as a substrate for RNAse H. Chimeric antisense compounds of the invention may be formed as composite structures of two or more oligonucleotides, modified oligonucleotides, oligonucleotides and/or oligonucleotides mimetics as described above.  Such; compounds have also been referred to in the art as hybrids or gapmers.  
In another embodiment, the region of the oligonucleotide which is modified comprises at least one nucleotide modified at the 2' position of the sugar, for example, .  

 Claims 1, 13, 14, 17, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambati et al. (US 8,809,517).
Ambati et al. disclose (see column 3) oligonucleotides targeting Alu RNA having a sequence including a sequence selected from SEQ ID NO: 22, 23, 24, 25, and 26.  
SEQ ID NO: 23 is 29 nucleotides in length and is complementary to nucleotides 5709-5737 of instant SEQ ID NO: 1. This sequence does not comprise three or more consecutive guanosine nucleotides.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-15, 17-19, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ambati et al. as applied to claims 1, 13, 14, 17, 24 and 25 above, and further in view of Orum et al. (US 2002/0068709), Swayze et al. (US 2011/0112170) and Hardee et al. (US 2012/0322851).

However, it was well known to those of ordinary skill in the art prior to the effective filing date of produce antisense oligonucleotides that are fully modified with LNA nucleotides. For example, Orum et al. teach LNA-modified oligonucleotides that enable effective modulation of a specific gene, teaching at paragraph 8 that incorporation of LNA monomers containing a 2'-O, 4'-C-methylene bridge into an oligonucleotide sequence led to an unprecedented improvement in the hybridisation stability of the modified oligonucleotide. Oligonucleotides comprising LNA monomers form duplexes with complementary DNA and RNA with thermal stabilities not previously observed for bi- and tricyclic modified oligonucleotides. The increase in Tm per modification varies from +3 to +11ºC, and selectivity is also improved. No other DNA analogue has reproducibly shown such high affinity for nucleic acids.
At paragraph 16 Orum et al. teach an LNA-modified oligonucleotide may also contain other LNA units in addition to or in place of an oxy-LNA group. In particular, preferred additional LNA units include 2'-thio-LNA (thio-LNA), 2'-HN-LNA (amino-LNA), and 2'-N(R)-LNA (amino-R-LNA)) monomers in either the D- or L- configurations or combinations thereof. The LNA-modified oligonucleotide can be fully modified with LNA. Similarly, both Swayze et al. (see paragraph 265) and Hardee et al. (see paragraphs 71 and 137) teach antisense oligonucleotides which are fully modified with LNA nucleotides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the antisense oligonucleotide of Ambati et al. with LNA monomers as taught by each of Orum et al., Swayze et al. and Hardee et al. The person of ordinary skill in the art would do so and would expect success because Orum et al. teach that LNA-modified oligonucleotides have thermal stabilities not previously observed for bi- and tricyclic modified oligonucleotides and each reference specifically teaches that oligonucleotides can be fully modified with LNA nucleotides.

Allowable Subject Matter
SEQ ID NO: 6 is free of the prior art. Claim 26 would be allowable if amended to overcome the 112 rejection set out above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635